PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,453
Filing Date: 28 Feb 2019
Appellant(s): SIVARAMAN et al.



__________________
Ankur Garg
(Registration No.62,463)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/19/2021 appealing from the Office Action mailed on 07/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

35 U.S.C. 103
Claims 1, 3-5, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2008/0034216), published on February 7, 2008 in view of Vanstone et al. (“Vanstone,” US 2009/0022309), and published on January 22, 2009.

Appellant Argues: 
a. Law in view of Vanstone fails to teach or suggest "generating the first challenge message comprises inserting multiple instances of the first string in the first challenge message and an indicator of a number of the multiple instances" as recited in the amended independent claim 1.” p. 15.
Independent claim 1 recites, in pertinent part, “generating a first challenge message containing a first string, wherein generating the first challenge message comprises inserting multiple instances of the first string in the first challenge message and an indicator of a number of the multiple instances.”
Independent claim 10 recites, in pertinent part, “generating a first challenge message containing a first string, wherein generating the first challenge message comprises inserting multiple instances of the first string in the first challenge message and an indicator of a number of the multiple instances.”
Independent claim 16 recites, in pertinent part, “generating a first challenge message containing a first string, wherein generating the first challenge message comprises inserting multiple instances of the first string in the first challenge message and an indicator of a number of the multiple instances.”

Examiner’s Response: The Examiner respectfully disagrees. The Examiner notes that the combination of Law and Vanstone et al. do in fact disclose the aforementioned limitation. The Examiner respectfully submits that Law discloses generating a first challenge message containing a first string (Law: ¶0067 the server 320 can generate a random challenge code (the challenge)). More specifically, Law discloses generates 420 a one-time password [i.e., challenge] by feeding token secrets and parameters including the value of the sequence number into a predefined one-time password cryptographic algorithm [¶0057]. However, Vanstone discloses wherein generating the first challenge message comprises inserting multiple instances of the first string in the first challenge message and an indicator of a number of the multiple instances (Vanstone: ¶0061 frequencies of all possible successive four character groups are tabulated (step 310) and each group of four characters is assigned a subinterval 212 [e,f) in the unit interval [0,1) (step 320) as before. Next, the bit string b1 b2 b3 ... bn is expressed as a number x=0.b1 b2 b3 ... bn (step 330)). More specifically, Vanstone discloses the first step is to tabulate the frequencies of groups 0055]; the entire collection of the subintervals completely fill the unit interval [0, 1). Each group of four characters is assigned a unique subinterval in the range [0,1) [0056]; the criteria may be rule based, for example, by requiring all public keys to be selected from a predetermined collection of words or pseudowords. The criteria may also be pattern based, for example, by requiring the selected cryptographic value to have 40 trailing zeros. The criteria may also be to select a particular string or text for a given number of trailing characters or the entire cryptographic text, for example, to correspond to an e-mail address or a website address. The criteria may also be based on any other user selected requirements that may make a cryptographic value more manageable [0076] and the actual number of bits and how the values of these bits are assigned to a type of sentence is a design choice [¶0066]. The Examiner notes indicator of a number of the multiple instances shows repetition factor of first string. If indicator is equal to zero, any string/code/random number/password could be applied on limitation. Thus as reasonably shown, the combination of references disclose the aforementioned limitation; therefore the examiner finds this argument not persuasive.




b. The FOA fails to establish a prima facie case of obviousness
Examiner’s Response: The Examiner respectfully disagrees. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Law teaches a challenge-response mechanism to authenticate the two parties and to verify the validity of the newly established secure channel using a random challenge code/one-time password/token and Vanstone et al. teaches representing and assigning a cryptographic value to the bit string. Law and Vanstone are both from the same analogous art and therefore they are combinable. One of the ordinary skill in the art before the effective filing date of the claimed invention would been motivated to combine the two references to drive at appellant invention.  Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

c.  Vanstone fails to overcome the deficiencies of Law
Examiner’s Response: The Examiner respectfully disagrees. The appellant’s argument has already been addressed above (See response to argument “i”). Therefore the examiner finds this argument not persuasive.

d. Law in view of Vanstone fails to teach or suggest “the first challenge message and second challenge message are encrypted using different keys” as recited in dependent claim 4.
Examiner’s Response: The Examiner respectfully disagrees. The Examiner respectfully submits that Law discloses wherein the first challenge message and second challenge message are encrypted using different keys (Law: ¶0063 the server 320 [] generates 338 a session key (e.g., a symmetric session key) or a set of session keys (e.g., one encryption session key and one decryption session key) based on the consecutive one-time password; ¶0065 the user 310 [] generates 346 a session key based on the generated one-time password). See also figure 3. Therefore the Examiner finds this argument not persuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/FAHIMEH MOHAMMADI/Examiner, Art Unit 2439                                                                                                                                                                                                        


Conferees:


/JAHANGIR KABIR/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.